          Case 2:18-cv-00031-RMP                   ECF No. 243            filed 08/19/21     PageID.5163 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                              FILED IN THE
                                                                                                               U.S. DISTRICT COURT
                                                                 for the_                                EASTERN DISTRICT OF WASHINGTON
                                                    Eastern District of Washington
                DIANE YOUNG, individually,
                                                                                                          Aug 19, 2021
                                                                                                               SEAN F. MCAVOY, CLERK
                                                                      )
                             Plaintiff                                )
                                v.                                    )        Civil Action No. 2:18-CV-00031-RMP
                                                                      )
  THE STANDARD FIRE INSURANCE COMPANY, a                              )
           foreign insurance company,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):
✔
’ the plaintiff (name)         Diane Young                                                                 recover from the
defendant (name)                                  The Standard Fire Insurance Compnay                         the amount of
Twenty-Five Thousand                                                        dollars ($ 25,000.00 ), which includes prejudgment
interest at the rate of         0.00      %, plus post judgment interest at the rate of 0.08    % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .
’ other:




This action was (check one):
✔
’ tried by a jury with Judge                Rosanna Malouf Peterson                                   presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                           without a jury and the above decision
was reached.

’ decided by Judge                                                                              on a motion for




Date: 08/19/2021                                                             CLERK OF COURT

                                                                              SEAN F. McAVOY

                                                                              s/ Penny Lamb
                                                                                           (By) Deputy Clerk

                                                                              Penny Lamb
